Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2016

                                      No. 04-16-00360-CR

                                   Ivan William SANCHEZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR8845
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due on September 26, 2016. On September 22, 2016, we
granted appellant an extension to October 26, 2016. Appellant has not filed his brief.

        We ORDER appellant’s attorney, Edward Shaughnessy, to file appellant’s brief on or
before December 2, 2016. If appellant’s brief is not filed by that date, we will abate this appeal
to the trial court for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings
may also be initiated against appellant’s attorney. Id. 38.8(b)(4).


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court